Exhibit 10.25
SERVICE AGREEMENT

     
 
  CELL SOLUTIONS, LLC., a XXXX corporation (“CS”);
BETWEEN:
     
AND:
  CYTOCORE, INC., a Delaware corporation (“CytoCore”).
 
   
DATED:
  August XX, 2009.

RECITALS:
     A. CS has developed and/or owns the rights to a cell preservation medium
(“Preservative”) and the methods (“Methods”), supplies (“Supplies”) and
instrumentation (“Instruments”) used in preparing cells suspended in the
Preservative for use in cytological evaluations.
     B. CytoCore is engaged in the business of developing and commercializing
products for the screening and/or diagnosis of cancers and other diseases of the
female reproductive system.
     C. CytoCore desires to Manufacture and sell “Kits” comprising the SoftPAP®
cervical cell collection device and the Preservative.
AGREEMENT:
     In consideration of the foregoing Recitals, which are by this reference
incorporated in this Supply Agreement (this “Agreement”), and in consideration
of the mutual promises, representations, warranties and covenants set forth
below, the parties agree as follows:

  1.   DEFINITIONS. When used in this Agreement, the following terms have the
meanings set forth below:

  1.1   “Preservative” means the Synermed general cytology preservative.

  1.2   “Methods” means procedures and processes for the preparation of
suspensions of cells in Preservative and for the preparation of specimens for
evaluation from said cell suspensions.

  1.3   “Supplies” means ancillary reagents and materials used in the
preparation of specimens for evaluation.

  1.4   “Instrument” means a machine that performs the function of preparing a
specimen for evaluation from a suspension of cells in the Preservative.

  1.5   “Kit” means a package or unit of sale that contains a SoftPAP® cervical
cell collection device and Synermed Preservative.

      Page 1 — Service Agreement — CS-CY   1 of 18

 



--------------------------------------------------------------------------------



 



  1.6   “End User” means a physician, nurse, nurse practitioner, midwife or
other person or entity that is may legally collect cervical cytology specimens
for the purpose of cervical cancer screening.

  1.7   “Distribution Channels” means: (a) sales to physicians; (b) sales to
hospitals, clinics and other medical facilities; (c) sales to laboratories; and
(d) sales to distributors for use in (a) and (b) above.

  1.8   “Territory” means all countries of the world.

  2.0   GRANT.

  2.1.   CS grants to CytoCore the non-exclusive right to incorporate the
Synermed Preservative in its kits and to manufacture, use, market, sell, have
sold, and distribute Kits as defined in 1.5 above in the Territory, whether
directly or contractually through independent agents or distributors, to End
Users.

  2.1.1   CytoCore may sublicense the rights identified in Section 2.1 to a
third party in those jurisdictions where such a sublicense is permitted or
required.

  2.2   CS grants to CytoCore the non-exclusive right to manufacture, use,
market, sell, have sold, and distribute Kits, whether directly or contractually
through independent agents or distributors, to laboratories that provide or sell
cervical cell collection devices and preservatives to End Users.

  2.3   CytoCore grants to CS the non-exclusive right to use, market, sell, have
sold, and distribute Kits, whether directly or contractually through independent
agents or distributors, to laboratories that provide or sell cervical cell
collection devices and preservatives to End Users.

  2.4   Neither Party grants to the other Party any rights other than those
enumerated above in any product or technology owned, invented or discovered by
the Party, whether past, present or future.

  2.5   Neither Party grants to the other the right to use trademarks,
copyrights or similar property of the Party except as may be mutually agreed
upon from time to time for the marking of packages and other manufacturing
operations intended for the exclusive use by CytoCore. CS will mark the
Products, packaging and packaging inserts with patent markings appropriate to
reflect the Patents and as otherwise directed by CytoCore.

  3.   SUPPLY OBLIGATIONS

  3.1   CS will provide CytoCore with Preservative to be incorporated into Kits

      Page 2 — Service Agreement — CS-CY   2 of 18

 



--------------------------------------------------------------------------------



 



  3.1.1   The Preservative and its associated price schedule will be entered
into Schedule 1 of this Agreement. If CS agrees to provide additional products
to CytoCore, the Parties will amend Schedule 1 to include such products and
their associated price schedules.     3.1.2   Except as mutually agreed on a
case-by-case basis, CS will manufacture, package and label the Preservative for
CytoCore on a private label basis.     3.1.3   CytoCore will be responsible for
the labeling applied by CS to private label Preservative.

  3.1.3.1   The Parties will mutually determine whether CytoCore will, at its
cost and expense, provide to CS the physical labels required for the private
labeling of the Preservative or will provide to CS the artwork necessary to
allow CS to manufacture or procure said labels.     3.1.3.2   CS will provide
CytoCore with the specifications necessary for CytoCore to procure the labels or
prepare the label artwork.     3.1.3.3   CytoCore is and shall be the copyright
owner or licensee of all designs and artwork used in connection with packaging
for the Product. To the extent third-party trademarks or other rights are
necessary for certain customers, CytoCore represents that it has or will have
obtained the right from such third parties for CytoCore the right to use such
trademarks or other rights solely for such purpose.     3.1.3.4   All product
inserts must be pre-approved by CytoCore and be in full compliance with all
labeling laws in each jurisdiction in which Products are distributed.    
3.1.3.5   CytoCore shall be responsible for all advertising and the contents
thereof related to the SoftPAP® collector and to the Kits.

  3.1.4   The Parties recognize that the laws, regulations, customs and/or
practices pertaining to product labeling may differ between countries and that
different labels may therefore be required in various countries.

  3.1.4.1   CytoCore shall be responsible for determining the labeling
requirements for each country and for providing

      Page 3 — Service Agreement — CS-CY   3 of 18

 



--------------------------------------------------------------------------------



 



      CS with labels and/or label artwork that conforms to these requirements.

  3.1.5   CytoCore may manufacture Kits containing cytology preservative other
than the Synermed preservative specified in this Agreement, so long as such
preservative is not a copy of the Synermed Preservative.     3.1.6   CytoCore
shall be responsible for assembling the Kits     3.1.7   CS will provide to
CytoCore copies of the Instructions for Use, Material Safety Data Sheet
(MSDS) and similar documents related to the safety and proper use of the
Preservative

  4.0   ORDERING AND ORDER FULFILLMENT

  4.1   Prior to the first business day of each calendar quarter CytoCore will
provide CS with a non-binding forecast of its anticipated requirements for
Preservative during each of the following three calendar quarters.     4.2  
CytoCore will issue Purchase Orders for the Preservative to CS. Each Purchase
Order will identify the Preservative, quantity and pricing in accordance with
Schedule 1 and shall additionally specify the packaging and labeling to be
applied to this Preservative.     4.3   CS will deliver such orders to CytoCore
“Free Carrier” (FCA, INCOTERMS 2000) the designated CS manufacturing facility
unless other delivery arrangements are agreed to between the Parties.     4.4  
Unless otherwise specified on the Purchase Order, CS will ship the Preservative
in accordance with its standard practices.     4.5   CytoCore shall be
responsible for all shipping charges.     4.6   Shipping times will be mutually
and reasonably agreed upon by the Parties, and based on the size of the order
and type of shipping. Notwithstanding the foregoing, all orders will be shipped
within 60 days of receipt of purchase order, unless otherwise agreed so long as
the total quantity of Preservative ordered for delivery within a calendar
quarter does not exceed the corresponding forecast quantity by more than ten
(10) percent.     4.7   All Preservative delivered to CytoCore will have at
least eighteen (18) months of expiration dating remaining as of the date of
delivery to CytoCore.

  5.0   MANUFACTURING.

  5.1   Manufacturing Obligations. CS shall have the Preservative manufactured
in compliance with its specifications and in compliance with Quality

      Page 4 — Service Agreement — CS-CY   4 of 18

 



--------------------------------------------------------------------------------



 



      System Regulation (“QSR”) requirements set forth in 21 CFR Part 820 or
foreign equivalent thereof and in conformance with the requirements of ISO 13485
or any foreign equivalent thereof applicable to the Products.

  5.1.1   CS or its manufacturer shall maintain current establishment
registration and product listings, as specified in 21 CFR Part 807 and shall
maintain its current ISO 13485 registration.     5.1.2   CS will provide
evidence of its or its manufacturers’ as applicable FDA and ISO 13485
registrations to CytoCore.     5.1.3   CS will notify CytoCore of any changes in
its or its manufacturers’ FDA and/or ISO 13485 registrations and in its product
listings for the Preservative

  5.2   CS will provide CytoCore notice of any changes to the specifications
and/or formulation of the Preservative sufficiently in advance of implementation
of the change to permit CytoCore to validate the revised Preservative in its
applications.

  5.2.1   CS will provide CytoCore with samples of the revised Preservative for
validation at no charge.     5.2.2   CS shall be responsible for making any
regulatory submissions and/or obtaining any relevant regulatory clearances,
registrations or approvals that pertain solely to the Preservative at its
discretion. CytoCore shall be responsible for making any regulatory submissions
and/or obtaining any relevant regulatory clearances, registrations or approvals
that pertain solely to Kits. .     5.2.3   In the event that a change in the
Preservative specifications makes the Preservative unsuitable for CytoCore’s use
hereunder, CytoCore may terminate this Agreement in accordance with
Section 13.4.1.4 in its entirely or with respect to any country within the
Territory.

  5.3   CS will provide CytoCore with written certification that each lot of
Preservative supplied to CytoCore conforms to its specifications.

  5.3.1   All Preservative supplied to CytoCore shall be traceable by lot number
in accordance with the pertinent FDA regulations.     5.3.2   CS or its
manufacturer shall keep and maintain adequate records of all quality control
testing, instrumentation validation and stability studies and, upon CytoCore’s
reasonable request, shall provide CytoCore with access to such records and the
results of any testing.

      Page 5 — Service Agreement — CS-CY   5 of 18

 



--------------------------------------------------------------------------------



 



  5.4   Force Majeure. CS will use its best efforts to fill accepted orders as
promptly as practicable, subject to unanticipated delays caused by governmental
orders, actions or requirements, transportation conditions, inclement weather,
labor or material shortage, strike, riot, terrorist act, fire, natural disaster
or other cause beyond CS’ control. In all cases, CS will use its best efforts to
advise CytoCore in advance of any inability to make full and timely delivery of
Products to CytoCore. Each party shall not be liable for failure to perform
hereunder due to governmental orders, actions or requirements, transportation
conditions, inclement weather, labor or material shortage, strike, riot,
terrorist act, fire, natural disaster or other causes beyond such non-performing
party’s reasonable control.

  6.0   PRODUCT PRICING AND PAYMENT.

  6.1   CS shall invoice CytoCore and CytoCore shall pay for the quantities of
Product delivered by CS pursuant to this Agreement, at the purchase prices set
forth in the attached Schedule 1.     6.2   Payment terms shall be Net 30 days.
    6.3   Shipping costs, duties and fees shall the responsibility of CytoCore.
    6.4   No adjustment in a Purchase Price shall be permitted during the
initial annual period following CytoCore’s first order. Thereafter, but not more
than once during any calendar year, the Parties may agree to amend the pricing
given in Schedule 1.     6.5   Title to ordered Products will pass to CytoCore
upon the later of tender of delivery. Risk of loss will pass to CytoCore upon
delivery to the shipper.

  7.0   REGULATORY CLEARANCES AND APPROVALS.

  7.1   CytoCore shall be solely responsible for pursuing, obtaining and
maintaining each regulatory clearance required for CytoCore’s sale of the Kits
to be distributed and sold within the Territory, and for fulfilling the
obligations as the holder of such clearances.

  7.1.1   CS will provide CytoCore with such technical information and data
pertaining to the Preservative as is determined to be required to support such
applications for regulatory clearance of the Kits to the extent that such
information does not compromise CS trade secrets.

  7.2   CS shall be solely responsible for pursuing, obtaining and maintaining
each regulatory clearance required for the sale of the Preservative to be
distributed and sold within the Territory, and for fulfilling the obligations as
the holder of such clearances..

      Page 6 — Service Agreement — CS-CY   6 of 18

 



--------------------------------------------------------------------------------



 



  7.3   The Parties may agree to collaborate or coordinate efforts on the
design, execution and/or evaluation of studies intended to obtain data to
support regulatory filings.     7.4   CS will provide CytoCore with the names
and contact information of any authorized representatives who possess copies of
the Technical File for the Preservative in accordance with the applicable laws
and regulations.

  8.0   SALES AND DISTRIBUTION

  8.1   Each Party will establish and maintain its own network of distribution
partners and sales representatives within the Territory.

  8.1.1   CytoCore distributors will primarily provide Kits to End Users, but
may provide Kits to laboratories in such cases where the laboratory provides its
customers with cervical cell collection devices and cytology preservative.    
8.1.2   CS distributors will primarily provide Preservative and/or Supplies to
laboratories, but may provide Kits to End Users in such areas within the
Territory where CytoCore does not have a distributor.     8.1.3   In sales
territories where only one of the Parties has engaged a distributor and, if
warranted by the circumstances, the Parties may agree that the Party that has
engaged the distributor may sell the products of the other Party through that
distributor.     8.1.4   Where practical the Parties will align their respective
sales territories such that they coincide geographically.     8.1.5   Each Party
will introduce the other Party to its existing and potential distribution
partners. The Parties may engage the same or different distributors within any
sales territory and may engage additional distributors.     8.1.6   The Parties
will coordinate their marketing, promotional, sales and distribution activities
within the sales territories and may agree to jointly market, sell and/or
jointly distribute products within selected sales territories.     8.1.7   The
Parties agree that if one Party receives a sales lead or order for products sold
by the other Party, the Party receiving the sales lead or order will refer the
customer to the other Party.

  9.0   CUSTOMER SERVICE, TRAINING AND COMPLAINTS.

  9.1   CytoCore shall furnish technical service, assistance and support arising
out of sales of Kits by or on behalf of CytoCore.

      Page 7 — Service Agreement — CS-CY   7 of 18

 



--------------------------------------------------------------------------------



 



  9.2   CS shall furnish technical service, assistance and support arising out
of sales of the Preservative.     9.3   CytoCore agrees to require that its
distributors be trained in the use of the Preservative and associated Methods
and Supplies. CS agrees to provide this training to CytoCore and to make such
training available to distributors of CytoCore Kits.     9.4   CytoCore will
provide CS with copies of all inquiries, complaints and requests pertaining to
the Preservative in a timely manner. CytoCore shall be responsible for the
investigation of any complaints arising from the sale or use of Kits. CS shall
support CytoCore in such investigations.     9.5   CytoCore shall be responsible
for compliance with the medical device reporting (“MDR”) requirements of the
FDA, as specified in 21 CFR Part 803 and foreign counterparts thereto, and
corrections or removal requirements, as specified in 21 CFR Part 806 and foreign
counterparts thereto, as such requirements pertain to the SoftPAP® collector and
Kits.

  9.5.1   CS and CytoCore agree that if either Party should discover or become
aware of any fact, condition, circumstance or event (whether actual or
potential) concerning or related to the Preservative, the Kits, or the Methods,
Supplies and/or Instruments associated with the Preservative which may
reasonably require recall, correction or removal, such party shall promptly
communicate such fact, condition, circumstance or event to the other Party
within 48 hours. In the event any governmental entity or regulatory body
requests that a Product be recalled, or the Parties agree, after consultation
with each other, that a Product should be recalled or removed, the parties shall
take all appropriate remedial actions with respect to such recall or withdrawal
of the Product.     9.5.2   CytoCore will take the lead in the reporting,
investigation and resolution of adverse events associated with the SoftPAP®
collector and CS will take the lead in the reporting, investigation and
resolution of adverse events associated with the Preservative or its associated
Methods, Supplies and/or Instruments.

  10.0   PRODUCT WARRANTY

  10.1   CS warrants that Preservative delivered to CytoCore will conform to all
Specifications in effect at the time of manufacture and that for a period of one
(1) year from the date of delivery to CytoCore the Preservative will be free of
defects in material and workmanship

      Page 8 — Service Agreement — CS-CY   8 of 18

 



--------------------------------------------------------------------------------



 



  10.2   CS shall at its sole expense replace any Preservative that is
determined not to conform to the applicable Specifications or to be defective in
materials or workmanship         EXCEPT AS EXPRESSLY SET FORTH ABOVE, CS
DISCLAIMS ANY WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO (A) THE
MERCHANTABILITY OF CS PRODUCTS, (B) THE FITNESS OF CS PRODUCTS FOR ANY
PARTICULAR PURPOSE OR USE, AND (C) ANY COURSE OF DEALING, COURSE OF PERFROMANCE,
OR USAGE OF TRADE

  11.0   INDEMNITY AND LIMITATION OF LIABILITY

  11.1   CytoCore shall indemnify, defend and hold CS and its Affiliates and the
officers, directors, employees, agents and independent contractors of each of
them harmless from and against any and all claims, demands, actions, suits,
losses, damages, liabilities, settlement amounts, costs or expenses (including
reasonable attorneys’ fees and costs) (collectively, “Claims”) arising out of or
relating to: (a) CytoCore’s breach of this Agreement; or (b) CytoCore’s gross
negligence or willful misconduct or (c) any products liability claims relating
to CytoCore products excluding the Preservative provided by CS hereunder.    
11.2   CS shall indemnify, defend and hold CytoCore, its Affiliates and the
officers, directors, employees, agents and independent contractors of each of
them harmless from and against any and all Claims arising out of or relating to:
(a) CS’ breach of this Agreement; or (b) CS’ gross negligence or willful
misconduct; or (c) defects attributable solely to CS products.     11.3   The
party seeking indemnification (the “Indemnified Party”) will give prompt written
notice of any Claim of which the Indemnified Party is aware to the other party
(the “Indemnifying Party”); provided, however, that the failure by an
Indemnified Party to give such notice will not relieve the Indemnifying Party of
its obligations under this Section 15, except to the extent that the failure
results in the failure of actual notice and the Indemnifying Party is damaged as
a result. The Indemnified Party will allow the Indemnifying Party to direct the
defense and settlement of any such Claim, with counsel of the Indemnifying
Party’s choosing, and will provide the Indemnifying Party, at the Indemnifying
Party’s expense, with information and assistance reasonably necessary for the
defense and settlement of the Claim. In the event that the Indemnifying Party
fails to assume the defense or settlement of any such Claim within 30 days after
receipt of notice of same from the Indemnified Party, the Indemnified Party
shall have the right to undertake the defense, appeal or settlement of such
Claim at the expense of and for the account of the Indemnifying Party. An
Indemnifying

      Page 9 — Service Agreement — CS-CY   9 of 18

 



--------------------------------------------------------------------------------



 



      Party will not be liable for any settlement of a Claim affected without
its reasonable written consent, nor will an Indemnifying Party settle any such
Claim without the reasonable written consent of the Indemnified Party. No
Indemnifying Party will consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term the giving by the
claimant or plaintiff to the Indemnified Party a release from all liability with
respect to the Claim.     11.4   Limitation of Liability. EXCEPT AS RELATED TO
INDEMNIFICATION OBLIGATIONS HEREUNDER, NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, EXEMPLARY, OR PUNITIVE
DAMAGES, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES

  12.0   INTELLECTUAL PROPERTY.

  12.1   CS will retain full ownership of the CS intellectual property which
underlies the Preservative and any other CS product..     12.2   CytoCore agrees
not to “reverse engineer” any CS product or manufacturer a similar substitute
preservative product.

  13.0   TERM AND TERMINATION.

  13.1   This Agreement shall become effective when fully executed by both
parties. This Agreement shall have an initial term of three (3) years (beginning
on its execution), with automatic renewals of one (1) year each, unless
(a) terminated by either party, (b) one party gives notice of termination at
least 90 days prior to the end of the initial or any renewal term, or
(c) terminated as set forth below.     13.2   Either Party may terminate this
agreement for convenience by providing ninety (90) day advance written
notification of such termination to the other Party.     13.3   If a Party
should fail to perform under this Agreement or should violate any term of this
Agreement, then the other Party may give written notice of the default and, if
the defaulting party fails to fully correct the default within sixty (60) days,
then the other party shall have the right to terminate this Agreement.     13.4
  Either Party may terminate this agreement for cause upon notice and failure to
cure within sixty (60) days of notice under the following conditions:

  13.4.1   CytoCore may terminate this Agreement for cause if:

      Page 10 — Service Agreement — CS-CY   10 of 18

 



--------------------------------------------------------------------------------



 



  13.4.1.1   CS fails to timely supply Products in the amounts ordered by
CytoCore     13.4.1.2   Defective Products are received more than twice in any
year     13.4.1.3   CS’s supply of the Products are enjoined by reason of
alleged infringement or found to be infringing and a non- infringing substitute
is not timely provided     13.4.1.4   CS makes a change in a Product which makes
the Product unsuitable for use in one or more countries within the Territory    
13.4.1.5   CS does not maintain and make available to regulatory authorities a
Technical File for the Preservative as required to maintain the CE marking of
the Preservative or does not provide technical information pertaining to the
Preservative that CytoCore is required to provide to regulatory authorities.    
13.4.1.6   CS is subject to a regulatory action that prevents CS from legally
supplying Preservative to CytoCore

  13.4.2   CS may terminate this Agreement for cause if:

  13.4.2.1   CytoCore fails to pay invoices in a timely manner     13.4.2.2  
CytoCore Kits and/or the SoftPAP collector are subject to a regulatory action
that prevents them from being legally sold in the territory.

  13.5   Termination of this Agreement for any reason by either party shall not
relieve the parties of any obligations accrued prior to the effective date of
the termination     13.6   Upon termination of this Agreement:

(a) All rights, licenses and privileges granted to CytoCore under this Agreement
shall immediately cease and terminate, but any such termination will not affect
the rights and obligations of the parties respecting remedies for breach of this
Agreement;
(b) All obligations arising out of events prior to the effective termination
date, including without limitation orders previously accepted and obligations to
pay for delivered Products, shall be performed in accordance with the terms and
conditions of this Agreement;

      Page 11 — Service Agreement — CS-CY   11 of 18

 



--------------------------------------------------------------------------------



 



(c) If terminated by CS, CytoCore shall have the right to fulfill any contract
obligations for the sale of Kits that it may have upon its books when
termination notice was received by CytoCore. If, at the time of termination,
CytoCore does not have sufficient Preservative in inventory to meet these
contract obligations, CS shall supply CytoCore with sufficient Preservative to
meet these obligations under the then existing terms and conditions. In
addition, CytoCore has the right to sell unsold Preservative in its inventory
for a period of six (6) months after termination; and
(d) All sublicenses shall also be terminated by CytoCore unless otherwise
extended by CS.

  14.0   REPRESENTATIONS AND WARRANTIES.

  14.1   Each of CS and CytoCore represents and warrants to the other that it is
not a party to any agreement or covenant with any other person, and knows of no
statute, law, ordinance, regulations, rule, order or decree of a governmental
authority, which prohibits or restricts it from entering into and performing
pursuant to this Agreement     14.2   CS and CytoCore each represents and
warrants that it is, and will remain, in compliance with all applicable
international, federal, provincial, state and local laws, regulations and orders
related to its respective business and duties under this Agreement. CS
specifically represents and warrants that the Product shall, as of the date of
shipment to CytoCore or its customers, not be adulterated or misbranded within
the meaning of the U.S. Food, Drug, and Cosmetic Act, and any similar provisions
of state and local laws, regulations and orders, and shall comply with GMP
requirements for such products including but not limited to ISO 13485 and
foreign equivalents     14.3   CS represents and warrants that: (a) CS and its
manufacturer have the right to enter into this Agreement; (b) all necessary
actions, corporate and otherwise, have been taken to authorize CS’ execution and
delivery of this Agreement and the same is the valid and binding obligation of
CS; (c) all licenses, consents and approvals necessary for CS to carry out all
of the transactions contemplated in this Agreement have been obtained; and
(d) CS has the experience and technical and physical capacity to fulfill its
obligations under this Agreement.     14.4   CytoCore represents and warrants
that: (a) CytoCore has the right to enter into this Agreement; (b) all necessary
actions, corporate and otherwise, have been taken to authorize CytoCore’s
execution and delivery of this Agreement and the same is the valid and binding

      Page 12 — Service Agreement — CS-CY   12 of 18

 



--------------------------------------------------------------------------------



 



    obligation of CytoCore; (c) all licenses, consents and approvals necessary
for CytoCore to carry out all of the transactions contemplated in this Agreement
have been obtained; and (d) CytoCore has the experience and technical and
physical capacity to fulfill its obligations under this Agreement     14.5   CS
represents and warrants that the Products will comply to the specifications
therefore and that such Products do not infringe any proprietary right of any
third party     14.6   Each party or CS’ contract manufacturer shall, during the
term of this Agreement, at its sole cost and expense, obtain and keep in force a
policy of comprehensive general liability insurance with bodily injury, death
and property damage limits of at least $1,000,000 per occurrence and $2,000,000
aggregate, including product liability coverage. On execution of this Agreement,
and on each anniversary of same, each party shall furnish a certificate of
insurance, in form reasonably acceptable to the other party, evidencing such
insurance and providing for 30 days’ prior written notice to the other party of
any cancellation, nonrenewal or change of such insurance coverage. CellSolutions
is currently working with its Manufacturer to secure the extension of its
product liability coverage to include the Products of CellSolutions. It is
expected that such coverage will be in place by December 31, 2009.

  15.0   CONFIDENTIALITY

  15.1   The term “Confidential Information” means: (a) the terms and conditions
of this Agreement; and (b) a party’s information, data, knowledge and know-how
(in whatever form and however communicated) relating directly or indirectly to
the disclosing party (or to its Affiliates or contractors), as to its or their
respective businesses, employees, operations, methods, processes, trade secrets,
plans, properties, products, markets or financial positions) that is delivered
or disclosed by such party, its Affiliate or any of their respective officers,
directors, partners, members, employees, contractors, agents or shareholders to
the other party in writing, electronically, orally or through visual means, or
that such party learns or obtains aurally, through observation or analyses,
interpretations, compilations, studies or evaluations of such information, data,
knowledge or know-how; and (c) any information that would be reasonably deemed
to be confidential when considering the nature of such information and the
circumstances surrounding its disclosure. Without limiting the foregoing,
CytoCore acknowledges and agrees that the proprietary information and technology
comprising the components, design and makeup of the Products are proprietary and
trade secrets of CS and constitute Confidential Information. Without limiting
the foregoing, CS acknowledges and agrees that all information submitted by
CytoCore in support of regulatory approvals are the Confidential Information of
CytoCore. Each party will

      Page 13 — Service Agreement — CS-CY   13 of 18

 



--------------------------------------------------------------------------------



 



      limit access to Confidential Information to only those of its employees,
agents and consultants having a need-to-know in connection with this Agreement
and will take reasonable steps to ensure no unauthorized person has access to
the Confidential Information. Each party will advise in writing its employees,
agents and consultants to whom disclosure of Confidential Information is made of
the obligations under this Agreement to protect the Confidential Information.
Each party will be liable for the unauthorized disclosure of Confidential
Information by its employees, agents and consultants     15.2   Confidential
Information shall not include information, data, knowledge and know-how that, as
shown by written records: (a) is known to the receiving party prior to
disclosure to or receipt by such party without breach of an obligation of
confidentiality; (b) is in the public domain prior to disclosure to a party;
(c) enters the public domain through no violation of this Agreement after
disclosure to such party; or (d) is independently developed by a party without
reliance in any way on Confidential Information     15.3   Each party shall keep
the Confidential Information communicated to it by the other party confidential
and shall not either itself use or disclose such information or provisions to
any third person without the prior written approval of the other party in each
instance, except that either party may disclose such provisions to the extent
required by law or other demand under lawful process, provided the receiving
party gives the disclosing party prompt notice prior to such disclosure to allow
the disclosing party to make a reasonable effort to obtain a protective order or
otherwise protect the confidentiality of such information. Subject to the
requirements of applicable securities laws and regulations of applicable stock
exchanges, neither CytoCore nor CS shall make any news releases or any other
public disclosure with respect to the transactions contemplated by this
Agreement without the prior written consent of the other party, which consent
may be withheld by such other party in its sole discretion; provided, however,
that the foregoing shall not prohibit the disclosure of this Agreement, subject
to customary written confidentiality restrictions, to persons with whom either
party intends to enter into a sale, merger, capital raising or other similar
strategic transaction.     15.4   Either party aggrieved by breach or threatened
breach of this Section 16 shall be entitled to bring an action to prevent, stop
or otherwise obtain redress, including specific performance, injunctive relief
or other available equitable remedy, without having to post bond or other
undertaking therefor, and without necessity of providing 60 days’ notice
pursuant to Section 13.3 above

  16.0   SUBCONTRACTING AND ASSIGNMENT.

      Page 14 — Service Agreement — CS-CY   14 of 18

 



--------------------------------------------------------------------------------



 



  16.1   Except as provided in this Agreement, neither Party may assign or
transfer this Agreement or any rights or duties under it, voluntarily or by
operation of law, without the prior written consent of the other Party. Any
attempted assignment or transfer not in compliance with this Agreement shall be
void and of no force or effect. A reorganization or merger with another
corporation or other person shall not itself, however, constitute a prohibited
assignment     16.2   Notwithstanding Section 16.1 above, in the event of a
merger, sale of stock or assets or reorganization, either party hereto may sell
and transfer its entire rights and obligations under this Agreement to a third
party at any time without prior written consent of the other Party.     16.3  
Either Party may subcontract its obligations hereunder provided that each Party
is responsible for the actions of its subcontractors

  17.0   NOTICES.

Any notice, under this Agreement shall be in writing and be deemed given upon
written receipt of delivery, delivered via overnight courier in each case
addressed to the following addresses:

     
If to CS:
  Cell Solutions, LLC.
Attn: Ernie Knesel
1100 Revolution Mill Drive, Ste. 100
Greensboro, NC 27405
Fax 336-510-1159
 
   
If to CytoCore:
  CytoCore, Inc.
Attn: Legal Counsel
414 North Orleans St., Ste. 510
Chicago, IL 60610
Fax (312) 222-9580

or to such other address as a party may provide by notice given in the same
manner.

  18.0   MISCELLANEOUS.

  18.1   Definition of Affiliate. The term “Affiliate” means any person
controlled by, under common control with or which controls a party to this
Agreement, control being defined as either having ownership of a majority of the
equity of such party generally eligible to elect a majority of the governing
body of such party, or the right by agreement or otherwise to direct the actions
of such party (including, without limitation as a general

      Page 15 — Service Agreement — CS-CY   15 of 18

 



--------------------------------------------------------------------------------



 



      partner of a partnership or as a managing member of a limited liability
company)     18.2   Applicable Law. This Agreement shall be governed by and
construed in accordance with the laws and decisions of the state of Delaware,
without regard to the conflicts of law rules of such state     18.3   Mediation.
In the event of a dispute between the parties, which cannot be resolved in the
course of ordinary business, either party may submit a written request for a
meeting of senior executives to resolve such dispute. In the event that such a
request is submitted, the receiving party shall make a senior executive
available to discuss the matter within 10 business days. If the matter is not
resolved by such meeting, either party may send a written request that the
dispute be submitted to mediation. Such request shall include the names of at
least three U.S.-based mediators or mediation services, each of which must have
appropriate professional training and experience in business mediation. The
parties shall work in good faith to agree on a mediator within five business
days of receipt of the request, and the mediation shall be scheduled as soon as
reasonably practicable, but in any case within 30 days of receipt of the
request. The mediation shall occur in the principal office city of the request
recipient. All costs of mediation shall be borne equally by the parties. In the
event that a mutually agreeable resolution cannot be reached through mediation,
either party may proceed to use the courts or other legal methods to achieve
resolution. Nothing in this Section 19.3 shall be construed as preventing either
party from using the courts directly and immediately for injunctive relief
pursuant to Section 16 in the event that imminent harm is threatened, or as
preventing either party from proceeding to litigation in the event that
mediation is unsuccessful     18.4   Further Assurance. Each party shall execute
and deliver, at the request of the other party, such further documents or
instruments, and shall perform such further acts, that may be reasonably
required to fully accomplish the intent of this Agreement     18.5   Waiver of
Breach. The waiver by either party of a breach of any term or provision of this
Agreement shall not be construed as a waiver of any subsequent breach of the
same or any other term or provision by either party     18.6   Modification.
This Agreement may not be amended or modified except in a writing executed by
the parties     18.7   Assignment. This Agreement shall be binding upon and
operate to the benefit of the parties and their successors and permitted assigns
    18.8   Relationship of Parties. The relationship of the parties under this
Agreement is that of independent contractors. Nothing contained in this

      Page 16 — Service Agreement — CS-CY   16 of 18

 



--------------------------------------------------------------------------------



 



      Agreement is intended or is to be construed so as to constitute the
parties as partners or joint venturers, or either party as an agent or employee
of the other. Neither party has any express or implied right under this
Agreement to assume or create any obligation on behalf of or in the name of the
other, or to bind the other party to any contract, agreement or undertaking with
any third party, and no conduct of the parties shall be deemed to infer such
right     18.9   Severability. If any provision of this Agreement is finally
held to be invalid, illegal or unenforceable by a court or agency of competent
jurisdiction, that provision shall be severed or shall be modified by the
parties so as to be legally enforceable (and to the extent modified, it shall be
modified so as to reflect, to the extent possible, the intent of the parties),
and the validity, legality and enforceability of the remaining provisions shall
not be affected or impaired in any way     18.10   Interpretation. Time is of
the essence of this Agreement in all particulars. All monetary figures are in
U.S. Dollars. The term “days” means calendar days. As the context may require in
this Agreement, the use of any gender (male, female or neuter) shall include any
other gender, and the singular shall include the plural and the plural the
singular. The word “person” includes individual, joint venture, partnership,
limited liability company, corporation, association, trust or any other entity
or organization. The captions heading the sections and subsections of this
Agreement are inserted for convenience of reference only, and are not to be used
to define, limit or describe the scope or intent of any term, provision, section
or subsection of this Agreement. Each Schedule described in and attached to this
Agreement is incorporated in it. This Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same instrument     18.11   Integration.
THIS AGREEMENT CONTAINS THE FINAL AND CONCLUSIVE AGREEMENT AND UNDERSTANDING OF
THE PARTIES WITH RESPECT TO THE SUBJECT MATTER OF IT, AND SUPERSEDES ALL PRIOR
AND CONTEMPORANEOUS AGREEMENTS, PROMISES, REPRESENTATIONS, AGREEMENTS OR
UNDERSTANDINGS, ORAL OR WRITTEN, BETWEEN THE PARTIES RELATING TO THE SUBJECT
MATTER OF THIS AGREEMENT,     18.12   Survival. Sections 5.3, 9.5, 10, 11,
13-15, 16.1, 16.2, 17 AND 18 shall survive termination or expiration of this
Agreement

EXECUTED by the parties through their duly authorized representatives as of the
date first written above.

      Page 17 — Service Agreement — CS-CY   17 of 18

 



--------------------------------------------------------------------------------



 



                      CELL SOLUTIONS, LLC.       CYTOCORE, INC.    
 
                   
By
  /s/ Ernie Knesel       By    /s/ Robert F. McCullough Jr.    
 
                   
 
  Ernie Knesel, Ph.D., CEO           Robert F. McCullough Jr., CEO    

      Page 18 — Service Agreement — CS-CY   18 of 18

 